Allowance
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the claims as follows: 
In Claim 21, after “The apparatus of claim” delete [[9]] and add –8—so as to read “The apparatus of claim 8”.  
REASONS FOR ALLOWANCE

Claims 1-10, 12-18 and 20-22 are hereby deemed patentable. 
The specific limitations of “the magnetic sensor is coupleable to a control device configured to turn ON/OFF the magnetic sensor based on a rotation angle between the lid body and the chassis body” in Claim 1, and similarly in Claims 8 and 14, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Lee et al. (US Publication 2010/0298032) discloses an apparatus, comprising: a lid body 101 including a magnetic sensor 11 or 21; and a chassis body 102 including a first magnet 12 and a second magnet 22, wherein: the magnetic sensor 11 or 21 is configured to detect an amount of magnetic flux from the first or second magnet 12 or 22, and based on said detection determine relative positions of the lid body and the chassis body.  
Lee does not disclose a first magnet in the lid body.
Walker (US Publication 2012/0154288) discloses a first magnet (e.g. 120a or 120b) in a lid body 204 along with a second magnet (e.g. 120c or 120d) in a chassis body 202, and a magnetic sensor 122b in the lid body 204, wherein the second magnet is positioned on the 
Prabhune et al. (US Publication 2006/0045495) discloses a plurality of magnetic sensors 271, 272 that detect the magnetic flux generated from a plurality of magnets 341, 342 so as to determine the orientation of a lid body 30 relative a chassis body, including whether the apparatus is in a face to face or back to back state.  However, Prabhune does not disclose wherein the magnetic sensor is coupleable to a control device configured to turn ON/OFF the magnetic sensor based on a rotation angle between the lid body and the chassis body.
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  Applicant has filed a terminal disclaimer on 08/04/2021 overcoming the prior obvious type double patenting rejection.  No other documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841